Order entered July 19, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01063-CV

                 DOUBLE DIAMOND-DELAWARE, INC., ET AL., Appellant

                                               V.

                          JEANETTE ALFONSO, ET AL., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16333

                                           ORDER
        Before the Court is appellees’ July 18, 2019 unopposed third motion for extension to file

their brief. We GRANT the motion and ORDER the brief be filed no later than August 21,

2019.    We caution appellees that no further extensions will be granted absent exigent

circumstances.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE